Citation Nr: 0700155	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim to establish legal entitlement to VA death 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The appellant claims that his deceased brother had military 
service in the United States Armed Forces during World War 
II.  The appellant is acting in loco parentis.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of the Department 
of Veterans Affairs (VA) Manila, Philippines, Regional Office 
(RO). 

In July 2003, appellant testified at a hearing before a 
Decision Review Officer.  The transcript of that hearing is 
of record.


FINDINGS OF FACT

1. In June 2000, the RO denied the appellant's claim for VA 
death benefits; after the appellant was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse determination. 

2. The additional evidence presented since the adverse 
decision in June 2000 by the RO is cumulative or redundant of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1. The adverse determination in June 2000 by the RO denying 
the appellant's claim for VA death benefits became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2006).

2. New and material evidence has not been presented to reopen 
the claim to establish legal entitlement to VA death 
benefits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter, 
dated in September 2003.  The notice informed the appellant 
of the type of evidence needed to substantiate the underlying 
claim, that is, evidence that his brother had "veteran's" 
status and that the evidence had to be new and material to 
include evidence to request reverification of his brother's 
military service, which would be evidence in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable and the 
provision for an effective date); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (the elements of a new and material 
evidence claim). 

To the extent that the VCAA notice did not inform the 
appellant of the degree of disability assignable or of the 
provision for the effective date, as the claim is denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
with respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.

As VCAA notice came after the adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication. However the procedural defect 
was cured without prejudice to the appellant because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence and to address the issue at 
a hearing.  The claim was then readjudicated following the 
notice as evidenced by the statement of the case in February 
2005.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

By a rating decision in June 2000, the RO denied the 
appellant's claim for VA death benefits because his deceased 
brother did not have the required military service to convey 
eligibility for VA benefits.  After the RO notified the 
appellant of the adverse determination and of his procedural 
and appellate rights, the appellant did not appeal the 
adverse determination and the determination became final by 
operation of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
3.156.  



The pertinent evidence of record at the time of the adverse 
determination in June 2000 is summarized as follows:   

a). Documentation from the U.S. Army department that the 
deceased brother did not serve as a member of the of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces; 

b). Several affidavits, pertaining to the relationship 
between the appellant and his deceased brother, which 
were dated in 1956, 1976, 1977, 1981, 1996, and 1999; 

c). A purported "certification" of military service 
from the Armed Forces of the Philippines, showing 
service from March 1942 to October 1944, which was dated 
in September 1998 and which failed to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as this was not an official document of a U.S. 
service department and was unacceptable as verification 
of the appellant's deceased brother's service for the 
purpose of establishing entitlement to VA death 
benefits; and, 

d). Depositions of the appellant and other witnesses, 
pertaining to the relationship between the appellant and 
his deceased brother, which were dated in 2000. 

Current Claim 

The appellant submitted the current application to reopen the 
claim for VA benefits in 2003, but the claim may be reopened 
only if new and material evidence is presented.  

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The additional evidence consists of a copy of an affidavit, 
pertaining to the relationship between the appellant and his 
deceased brother, which was dated in 1977 and a copy of the 
purported "certification" of military service from the 
Armed Forces of the Philippines, showing service from March 
1942 to October 1944, which was dated in September 1998. 

As these documents were previously of record and considered 
by the RO in the adverse determination in June 2000, the 
evidence is not new and material. 

In July 2003, the appellant testified that he had no evidence 
to prove his brother's military service, but he knew that his 
brother was a veteran of the Philippine Commonwealth Army 
during the war.  The testimony is not new and material  
because by itself or when considered with previous evidence 
of record it does not relates to an unestablished fact 
necessary to substantiate the claim, that is, proof of 
qualifying service to establish entitlement to VA death 
benefits.  

As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, qualifying service of the deceased brother to establish 
entitlement to VA death benefits, the evidence is not new and 
material as it does not raise a reasonable possibility of 
substantiating the claim for VA death benefits.

The Board does not reach the question of whether the 
appellant, acting in loco parentis, would be entitled to VA 
death benefits. 




ORDER

As new and material evidence has not been presented, the 
application to reopen the claim to establish legal 
entitlement to VA death benefits is denied.




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


